                Case 5:13-cv-04057-BLF Document 515 Filed 03/08/19 Page 1 of 2



 1   JUANITA R. BROOKS (CA Bar No. #75934)                STEPHEN S. RABINOWITZ
     brooks@fr.com                                        stephen.rabinowitz@dechert.com
 2   JONATHAN SINGER (CA Bar No. #187908)                 MITCHELL EPNER (Pro Hac Vice)
     singer@fr.com                                        mitchell.epner@dechert.com
 3   FISH & RICHARDSON P.C.                               DECHERT LLP
     12390 El Camino Real                                 Three Bryant Park
 4   San Diego, CA 92130                                  1095 Avenue of the Americas
     Telephone: (858) 678-5070                            New York, NY 10036
 5   Facsimile: (858) 678-5099                            Telephone:    (212) 698-3892
                                                          Facsimile:    (212) 698-3599
 6   JOHN M. FARRELL (CA Bar No. #99649)
     farrell@fr.com                                       PATRICE P. JEAN (Pro Hac Vice)
 7   FISH & RICHARDSON P.C.                               patrice.jean@hugheshubbard.com
     500 Arguello Street, Suite 500                       HUGHES HUBBARD & REED LLP
 8   Redwood City, CA 94063                               One Battery Park Plaza
     Telephone: (650) 839-5070                            New York, NY 10004
 9   Facsimile: (650) 839-5071                            Telephone:    (202) 837-6000
                                                          Facimile:     (202) 299-6807
10   DOUGLAS MCCANN (Pro Hac Vice)
     dmccann@fr.com                                       BRUCE GENDERSON (Pro Hac Vice)
11   FISH & RICHARDSON P.C.                               bgenderson@wc.com
     222 Delaware Avenue, 17th Floor                      JESSAMYN S. BERNIKER (Pro Hac Vice)
12   Wilmington, DE 19801                                 jberniker@wc.com
     Telephone: (302) 652-5070                            STANLEY FISHER (Pro Hac Vice)
13   Facsimile: (302) 652-0607                            sfisher@wc.com
                                                          WILLIAMS & CONNOLLY LLP
14   ELIZABETH M. FLANAGAN (Pro Hac Vice)                 725 Twelfth Street, N.W.
     FISH & RICHARDSON P.C.                               Washington, D.C. 20005
15   3200 RBC Plaza                                       Telephone: (202) 434-5000
     60 South Sixth Street                                Facsimile: (202) 434-5029
16   Minneapolis, MN 55402
     Telephone: (612) 335-5070                            Attorneys for Defendants MERCK & CO., INC.,
17   Facsimile: (612) 288-9696                            MERCK SHARP & DOHME CORP. and ISIS
                                                          PHARMACEUTICALS, INC
18
     Attorneys for Plaintiff
19   GILEAD SCIENCES, INC.
20                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
21                                       SAN JOSE DIVISION
22

23   GILEAD SCIENCES, INC.,                              Case No. 5:13-cv-04057-BLF
24                   Plaintiff and Counterdefendant,     JOINT STATUS REPORT
25         v.
26   MERCK & CO., INC. (Defendant only), MERCK
     SHARP & DOHME CORP., and ISIS
27   PHARMACEUTICALS, INC.
28                    Defendants and Counterclaimants.

                                             JOINT STATUS REPORT
                                           CASE NO. 5:13-CV-04057-BLF
              Case 5:13-cv-04057-BLF Document 515 Filed 03/08/19 Page 2 of 2



 1          The parties submit this joint status report to Pursuant to the Court’s Order dated February 22,

 2   2019 (ECF No. 514).

 3   Status of Parties’ Dispute Concerning Supplemental Attorneys’ Fees and Interest
 4          The parties have reached an agreement in principal concerning the total amount that Merck will

 5   reimburse Gilead for the Court’s award of attorneys’ fees (ECF No. 489), Gilead’s appellate attorneys’

 6   fees, and pre- and post-judgment interest, and are diligently working to obtain the necessary signatures to

 7   execute that agreement. Gilead has signed the agreement and Merck is in the process of obtaining the

 8   authorized signatures needed for execution. The parties expect that the agreement will be executed in the

 9   near term, and payment remitted to Gilead within 10 calendar days of the last Merck signature needed for

10   execution. The parties will further update the Court on this matter by April 1, 2019, or by another date

11   requested by the Court.

12

13    Dated: March 8, 2019                               FISH & RICHARDSON P.C.

14                                                     By:                /s/ Elizabeth M. Flanagan
                                                                         Elizabeth M. Flanagan
15
                                                             Attorney for Plaintiff and Counterclaim Defendant
16                                                           GILEAD SCIENCES, INC.
17    Dated: March 8, 2019                               WILLIAMS & CONNOLLY LLP
18                                                     By:                 /s/ Stanley E. Fisher
19                                                                          Stanley E. Fisher

20                                                           Attorney for Defendant MERCK & CO., INC.
                                                             and Defendants and Counterclaimants
21                                                           MERCK SHARP & DOHME CORP. and ISIS
                                                             PHARMACEUTICALS, INC.
22

23                                       SIGNATURE ATTESTATION

24          Pursuant to Civil Local Rule 5.1(i)(3), I attest under penalty of perjury that concurrence in the
25   filing of this document has been obtained from its signatory.
26                                          /s/ Elizabeth M. Flanagan
                                               Elizabeth M. Flanagan
27

28

                                               JOINT STATUS REPORT
                                             CASE NO. 5:13-CV-04057-BLF
